                 Case 2:16-cr-00025-TLN Document 305 Filed 01/19/21 Page 1 of 3

 1   Jesse Ortiz (SBN 176450)
     Jesse@jesseortizlaw.com
 2   Ortiz Law Group P.C.
     1510 J Street, Ste. 100
 3   Sacramento, CA 95814
     Phone: (916) 443-9500
 4   Fax: (916) 443-9501
 5   Attorney for Defendant
     VICENTE VELAZQUEZ
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           )        Case No.: 2:16-CR-00025-TLN
                                                         )
11                       Plaintiff,                      )        STIPULATION AND ORDER TO
                                                         )        CONTINUE SENTENCING
12          v.                                           )
                                                         )
13                                                       )        DATE:        January 28, 2021
14                                                       )        TIME:        9:30 a.m.
                                                         )        COURT:       Hon Troy L. Nunley
15   VICENTE VELAZQUEZ                                   )
                                                         )
16                       Defendant.                      )
                                                         )
17                                                       )
                                                         )
18
19          IT IS HEREBY STIPULATED by and between plaintiff United States of America, by Justin

20   Lee, Assistant United States Attorney; and Defendant VICENTE VELAZQUEZ, and his attorney of

21   record, Jesse Ortiz, that the Sentencing Hearing presently set for January 28, 2021 at 9:30 a.m., in
     Courtroom 2 of the United States District Court, Eastern District, be continued at the request of
22
     defendant VICENTE VELASQUEZ to March 25, 2021 in Courtroom 2, of the United States District
23
     Court, Eastern District.
24
            SO STIPULATED.
25
     Dated: January 15, 2021                                 __/s/ Jesse Ortiz__________
26                                                           Jesse Ortiz
27                                                           Ortiz Law Group P.C.
                                                             Attorney for Defendant Vicente Velasquez
28


                                                             1
             Case 2:16-cr-00025-TLN Document 305 Filed 01/19/21 Page 2 of 3

 1   Dated: January 15, 2021                   McGREGOR W. SCOTT
                                               United States Attorney
 2
 3                                       By:   __/s/ Justin Lee         ______
                                               Justin Lee
 4                                             Assistant United States Attorney

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
              Case 2:16-cr-00025-TLN Document 305 Filed 01/19/21 Page 3 of 3

 1                                                     ORDER
 2          IT IS HEREBY ORDERED that the Sentencing Hearing presently set for January 28, 2021 at

 3   9:30 a.m., in Courtroom 2 of the United States District Court, Eastern District, is continued at the
     request of defendant VICENTE VELASQUEZ to March 25, 2021, at 9:30 a.m., in Courtroom 2, of the
 4
     United States District Court, Eastern District.
 5
 6
     DATED: January 19, 2021
 7
 8                                                                Troy L. Nunley
                                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          3
